Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David K. Mattheis on 03/12/2021.

This listing of claims will replace all prior versions, and listings, of the claims in the application:

1.	(Currently amended) A computer implemented method for cloud brokerage application decomposition and migration, the method comprising:
receiving, by one or more computer processors, a candidate application;
identifying, by the one or more computer processors, components of the candidate application;
identifying, by the one or more computer processors, cloud service provider offerings;
mapping, by the one or more computer processors, the cloud service provider offerings to technology categories of a technology offering database;

decomposing, by the one or more computer processors, a component into sub-components according to the component granularity;
collecting, by the one or more computer processors, performance information on the cloud service provider offerings;
generating, by the one or more computer processors, a plurality of simulated performance scenarios associated with deploying sub-components across the cloud service provider offerings;
calculating, by the one or more computer processors, a score associated with a degree of matching between service provider offerings and sub-component needs;
 estimating, by the one or more computer processors, a cost associated with each simulated performance scenario of the plurality of simulated performance scenarios;
ranking, by the one or more computer processors, the plurality of performance scenarios according to the performance information, the score, and the cost, yielding a ranked set of performance scenarios; and
deploying, by the one or more computer processors, -components according to an automated decision tree and the ranked set of performance scenarios, wherein the automated decision tree is based on a user’s specified thresholds and precedence selections.
2. 	(Cancelled) 
3.	(Original) The computer implemented method according to claim 1, wherein identifying components of the candidate application is based, at least in part, upon information associated with candidate application virtual machine usage.

5.	(Original) The computer implemented method according to claim 1, wherein analyzing component granularity is based, at least in part, upon information selected from the group consisting of: application transactions, database interactions, service functions, containers, storage aspects, and combinations thereof.
6.	(Previously presented) The computer implemented method according to claim 1, wherein decomposing a component into sub-components according to component granularity is based, at least in part, upon information in the technology offering database.
7.	(Original) The computer implemented method according to claim 1, wherein generating a plurality of simulated performance scenarios associated with deploying sub-components across cloud service provider offerings is based, at least in part, upon cloud service provider information and cloud service provider user feedback.		
8.	(Currently amended) A computer program product for application decomposition and migration, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
programmed instructions for receiving a candidate application;
programmed instructions for identifying components of the candidate application;
offerings;
programmed instructions for mapping the cloud service provider offerings to  a technology offering database;
programmed instructions for analyzing component granularity according to the technology categories of the technology offering database;
programmed instructions for decomposing a component into sub-components according to component granularity;
programmed instructions for collecting performance information on the cloud service provider offerings;
programmed instructions for generating a plurality of simulated performance scenarios associated with deploying sub-components across the cloud service provider offerings; 
program instructions for calculating a score associated with the degree of matching between service provider offerings and sub-component needs;
 program instructions for estimating a cost associated with each simulated performance scenario of the plurality of simulated performance scenarios; 
programmed instructions for ranking the plurality of simulated performance scenarios according to the performance information, the score, and the cost, yielding a ranked set of performance scenarios; and
deploying -components according to an automated decision tree and the ranked set of performance scenarios, wherein the automated decision tree is based on a user’s specified thresholds and precedence selections.
9. 	(Cancelled) 


11.	(Original) The computer program product according to claim 8, wherein identifying cloud service provider offerings comprises identifying information selected from the group consisting of: changes in current available services, costs and changes in costs, availability of cloud service provider(s), and combinations thereof.
12.	(Original) The computer program product according to claim 8, wherein analyzing component granularity is based, at least in part, upon information selected from the group consisting of: application transactions, database interactions, service functions, containers, storage aspects, and combinations thereof.
13.	(Previously presented) The computer program product according to claim 8, wherein decomposing a component into sub-components according to component granularity is based, at last in part, upon information in the technology offering database.
14.	(Original) The computer program product according to claim 8, wherein generating a plurality of simulated performance scenarios associated with deploying sub-components across cloud service is based, at least in part, upon cloud service provider information and cloud service provider user feedback.	
15.	(Currently amended) A computer system for application decomposition and migration, the computer system comprising:
one or more computer processors;

program instructions stored on the one or more computer readable storage devices for execution by the at least one computer processor, the program instructions comprising: programmed instructions for receiving a candidate application;
programmed instructions for receiving a candidate application;
programmed instructions for identifying components of the candidate application;
programmed instructions for identifying cloud service provider offerings;
programmed instructions for mapping the cloud service provider offerings to  a technology offering database;
programmed instructions for analyzing component granularity according to the technology categories of the technology offering database;
programmed instructions for decomposing a component into sub-components according to component granularity;
programmed instructions for collecting performance information on the cloud service provider offerings;
programmed instructions for generating a plurality of simulated performance scenarios associated with deploying sub-components across the cloud service provider offerings; 
program instructions for calculating a score associated with the degree of matching between service provider offerings and sub-component needs;
 program instructions for estimating a cost associated with each simulated performance scenario of the plurality of simulated performance scenarios; 

deploying -components according to an automated decision tree and the ranked set of performance scenarios, wherein the automated decision tree is based on a user’s specified thresholds and precedence selections.
16.	(Cancelled) 
17.	(Original) The computer system according to claim 15, wherein identifying components of the candidate application is based, at least in part, upon information associated with candidate application virtual machine usage.
18.	(Original) The computer system according to claim 15, wherein identifying cloud service provider offerings is based, at least in part, upon information selected from the group consisting of: changes in current available services, changes in costs, availability of cloud service provider(s), and combinations thereof.
19.	(Original) The computer system according to claim 15, wherein analyzing component granularity is based, at least in part, upon information selected from the group consisting of: application transactions, database interactions, service functions, containers, storage aspects, and combinations thereof.
20.	(Previously presented) The computer system according to claim 15, wherein decomposing a component into sub-components according to component granularity is based, at least in part, upon information in the technology offering database.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195